513 F.2d 90
10 Fair Empl.Prac.Cas.  1165,9 Empl. Prac. Dec. P 10,161L. N. McDONALD and Raymond Laird, Plaintiffs-Appellants,v.The SANTE FE TRAIL TRANSPORTATION COMPANY et al.,Defendants-Appellees.
No. 74-2813.
United States Court of Appeals,Fifth Circuit.
May 21, 1975.

James Bullock, Houston, Tex., for plaintiffs-appellants.
Benjamin R. Powel, Robert W. Alexander, Galveston, Tex., for Sante Fe Trail Transp.
James P. Wolf, Houston, Tex., for Local 988.
Appeal from the United States District Court for the Southern District of Texas.
Before WISDOM, SIMPSON and RONEY, Circuit Judges.
PER CURIAM:


1
42 U.S.C.A. § 1981 gives all persons within the jurisdiction of the United States the same right to equal benefit of the laws "as is enjoyed by white citizens."  The district court held that this section confers no actionable rights upon white persons, and dismissed for lack of jurisdiction the § 1981 claim brought by the two white plaintiffs.  We affirm.  Perkins v. Banster, 190 F.Supp. 98 (D.Md.), aff'd, 285 F.2d 426 (4th Cir. 1960); Kurylas v. U. S. Department of Agriculture, 373 F.Supp. 1072 (D.D.C.1974); Van Hoomissen v. Xerox Corp., 368 F.Supp. 829 (N.D.Cal.1973); Ripp v. Dobbs Houses, Inc., 366 F.Supp. 205 (N.D.Ala.1973).  Contra, WRMA Broadcasting Co. v. Hawthorne, 365 F.Supp. 577 (M.D.Ala.1973); Gannon v. Action, 303 F.Supp. 1240 (E.D.Mo.1969), aff'd in part, remanded in part on other grounds, 450 F.2d 1227 (8th Cir. 1971); Central Presbyterian Church v. Black Liberation Front, 303 F.Supp. 894 (E.D.Mo.1969).


2
We likewise agree with the district court's conclusion that an employer's dismissal of white employees charged with misappropriating company property while not dismissing a similarly charged black employee does not raise a claim upon which relief may be granted under Title VII, 42 U.S.C.A. § 2000e et seq.  There is no allegation that the plaintiffs were falsely charged.  Disciplinary action for offenses not constituting crimes is not involved in this case.  See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973).  Cf. NLRB v. Fansteel Metallurgical Corp., 306 U.S. 240, 59 S.Ct. 490, 83 L.Ed. 627 (1939); Nix v. NLRB, 418 F.2d 1001, 1006 (5th Cir. 1969); AHI Machine Tool & Die, Inc. v. NLRB, 432 F.2d 190 (6th Cir. 1970).


3
Affirmed.